Ten Peachtree Place Atlanta, GA 30309 phone www.aglresources.com AGL Resources Atlanta Gas Light Chattanooga Gas Elizabethtown Gas Elkton Gas Florida City Gas Virginia Natural Gas AGL Networks Sequent Energy Management May 25, 2010 United States Securities and Exchange Commission Division of Corporation Finance Attn: H. Christopher Owings, Assistant Director treet, N.E. Washington, D.C. 20549-3561 Re:Annual Report on Form 10-K for the Year Ended December 31, 2009 Filed on February 4, 2010, and related filings File No. 1-14174 Dear Mr. Owings: We are in receipt of your letter dated May 20, 2010 regarding your office’s review of the above listed filings. Your letter requested that we respond to the comments within 10 business days or tell you when we will provide a response. Pursuant to a telephone conversation I had today with John Fieldsend, Attorney-Adviser, we are notifying you that we are working diligently to provide a response to the comments detailed in your letter and that we intend to respond to your letter no later than June 18, 2010. If you have any questions or concerns, please do not hesitate to contact me at (404) 584-3367. Sincerely, /s/ Myra C. Bierria Myra C. Bierria Vice President, Corporate Secretary and Securities Counsel cc:John W. Somerhalder II Chairman, President and Chief Executive Officer Paul R. Shlanta Executive Vice President, General Counsel and Chief Compliance Officer
